DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a division of US Application no. 15/838,324, filed 11 December 2017, which is a continuation-in-part of US Application no. 14/618,008, now US Patent no. 9,839,790 filed 10 February 2015, which claims the benefit of domestic priority to US Provisional Application nos. 61/974,531 and 61/938,294 respectively filed 3 April 2014 and 11 February 2014.
Upon review of the parent US Application no. 14/618,008, the disclosure fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The step for measuring a plurality of independent temperature readings and using the temperature readings to determine the existence of one or more features is not supported.  In view of this, priority for this limitation will only be extended to the filing date of US Application no. 15/838,324.  The US Application no. 14/618,008 does provide support for a thermal imaging sensor, thus priority for this feature will be extended to the filing date of this application. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication no. 2012/0232536) in view of Taghizadeh (US Patent no. 9,198,735).
In regard to claim 1, Liu et al. describes a handheld device for providing dermatological therapy by applying laser beams to the skin during a dermatological treatment.  The device of Liu et al. is configured to perform laser therapy using the following features: one or more laser diodes 14 (para 92-95), a control system 18 comprising one or more microprocessors (para 109), and one or more temperature sensors for detecting the temperature of the skin, region of the skin and/or components of the device (para 113).  Temperature readings may be taking before during or after treatment, wherein such temperature readings in this manner are suggestive of independent temperature readings (para 128).  The device is also configured to conduct thermal imaging of the skin to detect where local heating of the skin exceeds a 
Liu et al. is considered to substantially describe a laser output device that operates as claimed, however Liu et al. is a bit deficient in the teaching of taking multiple independent temperature readings to determine the existence of one or more features.  It is considered that Liu et al. does use thermal imaging to determine a feature related to local heating of the skin exceeding a threshold temperature or other parameter value, which is one of the features described by the disclosure of the present invention, however does not teach the use of multiple independent readings.  Taghizadeh describes a system and method for providing thermal energy to a patient’s skin (col 7 lines 4-15).  The thermal energy may be from a handheld device, wherein the thermal energy may be from a laser (figure 2, col 2 lines 61-65, col 7 lines 4-11, col 9 lines 7-40).   Taghizadeh teaches use of thermal imaging for regulating thermal energy to the skin and providing a qualitative and quantitative indication of how much energy is being applied to the skin (col 8 lines 18-25 and 58-63).  In several teachings, Taghizadeh uses a thermal imager to obtain a plurality of thermal images as temperature readings to create a temperature gradient map of the target site and the surrounding area (col 2 lines 35-41, col 3 line 64 – col 4 line 3, col 12 line 66 – col 13 line 18, and col 18 lines 45-52).  The gradient map is considered to comprise a feature as claimed particularly since the present disclosure defines a feature as including a 
Modification of the temperature sensor and thermal imaging technique of Liu et al. to obtain a plurality of temperature readings to recognize a feature is considered to have been obvious to one of ordinary skill in the art at the time of the invention in view of the teachings of Taghizadeh which utilize a plurality of temperature readings to provide a visual/graphical representation of a gradient of temperature near the treatment site and at different depths.  This technique is advantageous to prevent over application of energy to a treatment site and cause damage.  This is considered an improvement over the single local reading in Liu et al.  The modification is considered obvious since it would involve the application of a known technique to yield an improvement in similar methods.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication no. 2012/0232536) in view of Taghizadeh (US Patent no. 9,198,735), further in view of Altshuler et al. (US Publication no. 2005/0154381).
In regard to claims 2-4, Liu et al. in view of Taghizadeh substantially suggest the invention as claimed, however do not teach creating an alarm signal based on the determination of the existence of a feature.  Altshuler et al. describe a dermatological treatment device similar to those of Liu et al. and Taghizadeh.  Altshuler et al. provides teaching and disclosure for a microprocessor to generate an alert of a visual or audible signal based on detection of one or more parameters reaching a threshold (para 113).  Such parameters may include a temperature of the skin exceeding a threshold (para 
Further in regard to claim 3, both Liu et al. and Taghizadeh regulate energy output based on the thermal readings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 December 2021